DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Applicants' arguments, filed 08/03/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Previous
Claims 1, 6, 8, 10-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741) and further in view of Sagel et al., (US 2015/0118166).
Baig et al. teaches oral care compositions comprising “from about 0.03% to about 10% of a mineral surface active agent selected from . . .  copolymers of maleic acid and acrylic acid” and “at least 5% of water” (Abstract), as per claim 9.
 The compositions may also “include from about 0.01% to about 35% . . . by weight of the composition, of the mineral surface active agent” (p. 3, para. [0035]).
According to Baig et al., the mineral surface active agents, e.g. copolymers of maleic acid and acrylic acid, “may also provide stain control, surface conditioning and antierosion benefits” (p. 3, para. [0037]).
Suitable copolymers of maleic acid and acrylic acid are taught to be obtained from the “ACUSOL line” of copolymers from Dow Chemicals. (p. 3, para. [0039]).
The compositions are formulated as dentifrices which means “paste, gel, powder, tablets, or liquid formulations” (p. 2, para. [0023]), as per claim 8.
Excipients include “pyrophosphate salts”, which may be present “from about 0.1% to about 30%” as buffer (p. 4, para. [0050]), as per claims 10-12.
The buffering agents are used “to adjust the pH of the compositions to a range of about pH 3.0 to about pH 10” (p. 4, para. [0049]), as per claim 6.
It is well settled, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the acrylic acid maleic acid copolymer to arrive at the instantly claimed compositions. 

Baig et al. does not teach wherein the AA-MA copolymer has a sodium or potassium salt, a molecular weight ranging from about 30,000 g/mol to about 100,000 g/mol, or a ratio of AA to MA of 1:10 to about 10:1.

Sagel et al. teaches desensitizing oral care compositions (Abstract), comprising “polycaroxylic acids” as “[a]dhesive building polymers” (p. 8, para. [0089]).
According to Sagel et al., “The ACUSOL and the SOKALAN series of polymers include homopolymers of acrylic acid and copolymers of maleic acid and acrylic acid or methacrylic.  Examples are 0:1000 to 1000:0 copolymers of maleic acid with acrylic acid having a molecular weight (M.W.) of about 2,000 to 1,000,000.  These copolymers are commercially available as Acusol 445 and 445N, Acusol 531, Acusol 463, Acusol 448, Acusol 460, Acusol 465, Acusol 497, Acusol 490 from Dow Chemicals (Michigan, USA) and as Sokalan CP 5, Sokalan CP7, Sokalan CP 45, and Sokalan CP 12S form BASF (New Jersey, USA)” (p. 8, para. [0096]).
Acusol polymers have sodium salt neutralization, as per claim 3 (evidenced below in the Technological Background).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the acrylic acid maleic acid copolymers of Baig et al. to have a sodium salt, a molecular weight in the range from about 30,000 g/mol to about 100,000 g/mol, and a ratio of AA to MA of 1:10 to 10:1 since the acrylic acid maleic acid copolymers of Baig et al. can be chosen from the ACUSOL line of copolymers, which comprise the claimed polymer characteristics, as taught by Sagel et al.

Concerning the aqueous polymer solution of 20%-60% by weight of the at least one AA-MA copolymer, Applicant admits that this is not a concentration limit for the oral care composition (see Remarks filed 08/03/2022 at p 6). In other words, “the 20%-60% by weight” does not represent the “effective amount” of at least one acrylic acid-maleic acid copolymer. Applicant further admits, “claim 9 describes the amount of the at least one AA-MA copolymer in the oral care composition” (Id.)
Accordingly, the aqueous polymer solution of 20%-60% merely identifies the source of the AA-MA copolymer used to make the oral care composition.  The instant Specifications is consistent insofar as it states, “the present invention is directed to a method for preparing an oral care composition according to an embodiment.  The method may comprise forming an aqueous polymer solution comprising at least one AA-MA copolymer of salt thereof” [emphasis added] (p. 4, para. [0019]).  
It is well settled, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
In this case, there does not appear to be an unobvious difference between the prior art and the claimed product insofar as they both comprise an acrylic acid-maleic acid copolymer, a pharmaceutically acceptable excipient, and an aqueous medium.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure www.dow.com (ACUSOL 497N).  Dow is pertinent for teaching Acusol AA-MA copolymer 497N having a sodium neutralization and a molecular weight of 70,000 g/mol. Note: this source of AA-MA copolymer is “water-based” (aqueous) and has a concentration of 40%.
Response to Arguments
Applicant argues, despite teaching AA-MA copolymers and at least 5% water, Baig does not teach “an aqueous polymer solution” (p. 7).
However, the compositions of Baig et al. are aqueous solutions insofar as they comprise “at least 5% of water” (see Abstract). Since Baig et al. recommends using ACUSOL brand AA-MA copolymers, it would have been obvious for the polymers to have a molecular weight ranging from about 30,000 g/mol to about 100,000 g/mol since ACUSOL brand AA-MA copolymers have molecular weights (M.W.) of about 2,000 to 1,000,000, as taught by Sagel et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612